Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-18 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-4 and 10-12, drawn to a vector comprising a promoter having a nucleic acid sequence of SEQ ID NO: 183 and further comprising a terminator having a nucleic acid sequence of SEQ ID NO: 189 wherein the vector further comprises a gene of interest and a method of producing a genetically modified plant comprising introducing said vector into a plant, classified in C12N 15/8222.

II. Claim(s) 5-8 and 13-15, drawn to a vector comprising a promoter having a nucleic acid sequence of SEQ ID NO: 189 and further comprising a gene of interest, and a method of producing a genetically modified plant comprising introducing said vector into a plant classified in C12N 15/8273.

III. Claim(s) 9 and 16-18, drawn to a vector comprising a terminator having a nucleic acid sequence of SEQ ID NO: 189 and a method of producing a genetically modified plant comprising introducing said vector into a plant, classified in C12N 15/8216.

Inventions I-III are directed and related to promoters and transcriptional terminators. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses as noted above).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In a voicemail left by Chris Yu on 03 November 2021 a provisional election of Group I, without traverse, directed to claims 1-4 and 10-12, was made. Claims 5-9 and 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Chris Yu on 12 November 2021.


Claim Amendments
The claims are amended as follows:

In claim 1 replace the limitation “a” with --the-- prior to the limitation “nucleic acid”.

In claim 2 replace the limitation “a” with --the-- prior to the limitation “nucleic acid”.

In claim 3 replace the limitation “disposed” with --inserted--.

In claim 4 replace the limitation “associated with” with --endogenous to-- and remove the limitation “endogenously”.

Claims 5-9 are cancelled.

In claim 10 replace the limitation “to” with the limitation --into-- prior to the limitation “a plant” in line 2.

In claim 11, replace the limitation “The” with --A-- prior to the limitation “genetically”.

In claim 12, insert the limitation --, wherein the seed comprises the vector-- following “claim 11”.

Claims 13-18 are cancelled.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant claims are enabled and adequately described as the specification teaches and describes the isolated sbGOS2 promoter having the nucleotide sequence of SEQ ID NO: 183 (e.g., p. 36, ¶ 1).
The closest prior art is Bedell et al, which teaches sequencing of the Sorghum genome and accession no. CW12552 but which does not have 100% sequence identity to SEQ ID NO: 183 of the instant invention (see Attachment A) and which does not reasonably teach, suggest or provide motivation for using the nucleotide sequence having accession no. CW12552 in an expression vector as a promoter. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 10-12 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
	


ATTACHMENT A
Alignment of Accession No. CW12552 and SEQ ID NO: 183 of the instant invention

CW125528
LOCUS       CW125528                 612 bp    DNA     linear   GSS 05-FEB-2014
DEFINITION  104_505_11112375_148_34711_052 Sorghum methylation filtered library
            (LibID: 104) Sorghum bicolor genomic clone 11112375, genomic survey
            sequence.
ACCESSION   CW125528
VERSION     CW125528.1
DBLINK      BioSample: SAMN00182608
KEYWORDS    GSS.
SOURCE      Sorghum bicolor (sorghum)
  ORGANISM  Sorghum bicolor
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Sorghinae;
            Sorghum.
REFERENCE   1  (bases 1 to 612)
  AUTHORS   Bedell,J.A., Budiman,M.A., Nunberg,A., Citek,R.W., Robbins,D.,
            Jones,J., Flick,E., Rohlfing,T., Fries,J., Bradford,K.,
            McMenamy,J., Smith,M., Holeman,H., Roe,B.A., Wiley,G., Korf,I.F.,
            Rabinowicz,P.D., Lakey,N., McCombie,W.R., Jeddeloh,J.A. and
            Martienssen,R.A.
  TITLE     Sorghum genome sequencing by methylation filtration
  JOURNAL   PLoS Biol. 3 (1), e13 (2005)
   PUBMED   15660154
COMMENT     Contact: Bedell JA
            Orion Genomics, LLC
            4041 Forest Park Ave, St. Louis, MO 63108, USA
            Tel: 314 615 6979
            Fax: 314 615 5975
            Email: jbedell@oriongenomics.com
            Plate: 505  row: n  column: 15
            Seq primer: SWfor Forward
            Class: methylation filtered.
FEATURES             Location/Qualifiers
     source          1..612
                     /organism="Sorghum bicolor"
                     /mol_type="genomic DNA"
                     /cultivar="ATx623"
                     /db_xref="taxon:4558"
                     /clone="11112375"
                     /clone_lib="SAMN00182608 Sorghum methylation filtered
                     library (LibID: 104)"
                     /note="Organ: leaf; Vector: pBCSK(-); Site_1: HincII; DNA
                     prepared from purified nuclei was randomly sheared,
                     end-repaired, size fractionated to enrich for the 0.5 to 5
                     kb fraction, ligated into HincII-digested pBCSK(-) vector
                     and electroporated into E. coli cells. This is a
                     methylation filtered library."

  Query Match             58.8%;  Score 588.4;  DB 159;  Length 612;
  Best Local Similarity   99.7%;  
  Matches  589;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GGCCCCGGCCGCGCGCGTCTCCGTGTCCTCCGCGACTGTGCACGTTTCGTCGGGAGCGGC 60

Db         22 GGCCCCGGCCGCGCGCGTCTCCGTGTCCTCCGCGACTGTGCACGTTTCGTCGGGAGCGGC 81

Qy         61 GTGCCCACGCCCACCCCCCGTCCACCAGCCAGCAACCGACGGCACTGGTGACACGCGGCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         82 GTGCCCACGCCCACCCCCCGTCCACCAGCCAGCAACCGACGGCACTGGTGACACGCGGCT 141

Qy        121 GGTCCGCTCGGTCCGCCCCGCGGCTCCAGATCACGGCAAGCGCGCCCGCCGCCCGCTGCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        142 GGTCCGCTCGGTCCGCCCCGCGGCTCCAGATCACGGCAAGCGCGCCCGCCGCCCGCTGCT 201

Qy        181 GCGCTGCGCTGCACGTCCCGCCCTGACGCCACGCCACGCCAAGCGCGACACGACACGACA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        202 GCGCTGCGCTGCACGTCCCGCCCTGACGCCACGCCACGCCAAGCGCGACACGACACGACA 261

Qy        241 CGACACGACCCGACCCCCGCCAACGAAACGCCGAAACGCGGCAACGCGTGACGGGCGCGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        262 CGACACGACCCGACCCCCGCCAACGAAACGCCGAAACGCGGCAACGCGTGACGGGCGCGC 321

Qy        301 ATGGTCGATGCTCTACCCGCGCGTCCGCCCCACGCCAATCTCCCGGCGGGTCCCTCGTGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        322 ATGGTCGATGCTCTACCCGCGCGTCCGCCCCACGCCAATCTCCCGGCGGGTCCCTCGTGG 381

Qy        361 GACGGGGAACGCGATGCGGCTGCAGGCTGCGACCGCGACCGCGACCGCGACCGCGCCCAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        382 GACGGGGAACGCGATGCGGCTGCAGGCTGCGACCGCGACCGCGACCGCGACCGCGCCCAC 441

Qy        421 GTGAAGGCAGGCAGGCAGCCCCGGAGCGGGCGCGGCGGTGGGCCAACGACGCGTTGCCGT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        442 GTGAAGGCAGGCAGGCAGCCCCGGAGCGGGCGCGGCGGTGGGCCAACGACGCGTTGCCGT 501

Qy        481 CGCGAATCTTCTTCTGGCCACGGCCAAGGGCCAATCGCCCGCTCCGCTCCGCTCCGCACT 540
              ||||||||||||||||||||||||||| || |||||||||||||||||||||||||||||
Db        502 CGCGAATCTTCTTCTGGCCACGGCCAANGGGCAATCGCCCGCTCCGCTCCGCTCCGCACT 561

Qy        541 CCGCCTCCGCTAGGGAATATGGAACCCGATCCCACGGCCCTCTGGGTCTGG 591
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        562 CCGCCTCCGCTAGGGAATATGGAACCCGATCCCACGGCCCTCTGGGTCTGG 612